Exhibit 10.1

 

LOGO [g291840untitled.jpg]

Ismail Dawood

2728 Cedar Springs Rd., #1407

Dallas, Texas 75201

Dear Izzy,

Based on our previous discussions, this letter sets forth the terms of your
continuing employment as Chief Financial Officer of Santander Consumer USA Inc.
(“SC”) and Santander Consumer USA Holdings Inc. (“Holdings” and, together with
SC, the “Companies”). This letter agreement replaces in its entirety your offer
letter agreement with the Companies, dated December 1, 2015 (the “Offer
Letter”).

Your compensation, benefits and other details for dates following this letter
agreement are as follows:

 

1.     Position; Duties; Location

   During your employment, you will serve as the Chief Financial Officer of both
of the Companies, and you will report solely and directly to the Chief Executive
Officer of the Companies (the “CEO”); the Boards of Directors of the Companies;
the Chief Financial Officer of Santander Holdings USA, Inc.; or any other senior
executive officer of the top-tier United States holding company of Banco
Santander, S.A. (“Banco Santander”); and as required by law or regulation. You
will have all of the duties, responsibilities and authorities that are customary
for the chief financial officer of corporations of the size and nature of the
Companies, plus such additional duties, consistent with the foregoing, as may
from time to time reasonably be assigned to you by the CEO or either of the
Boards of Directors of the Companies. Your principal place of employment, and
principal office, will be at SC’s headquarters in Dallas, Texas.

2.     Base Salary

   Your base salary will be $724,750 (USD) per annum (retroactive to
January 1, 2016), and it will be reviewed no less frequently than annually. Your
base salary will be paid bi-weekly over 26 pay periods per year. Your base
salary will not be decreased, at any time or for any purpose, without your prior
written consent.

3.     Annual Incentive Plan

   Your target annual bonus (the “Target Bonus”) will be equal to at least 140%
of your annualized base salary. The actual amount of your annual bonus (the
“Annual Bonus”) will be determined annually by Holdings’ Compensation Committee
in its reasonable discretion based on individual and company performance and the
Companies’ Annual Bonus plan (or plans, as applicable) then in effect; provided,
however, that your Annual Bonus paid in 2017 for the work you perform in 2016
will not be less than $1,401,500 (USD) if you are employed by the Companies on
the date that the initial cash installment of the

 

1



--------------------------------------------------------------------------------

  

Annual Bonus is paid (or due to be paid).

 

SC will pay each Annual Bonus as follows:

 

•    30% of the Annual Bonus will be paid in cash at the same time that
corresponding bonuses are paid to other senior executives of the Companies
generally;

 

•    30% of the Annual Bonus will be paid in immediately-vested Restricted Stock
Units (“RSUs”) at the same time as corresponding annual bonus RSU awards are
made to other senior executives of the Companies generally, and on terms and
conditions no less favorable to you than those applying generally to other
senior executives of the Companies who receive such awards;

 

•    20% of the Annual Bonus will be paid in cash in three equal payments on the
first, second and third anniversaries of the initial cash bonus payment, subject
(except to the extent otherwise provided in the applicable award agreement) to
your continued employment with the Companies on the applicable anniversary; and

 

•    20% of the Annual Bonus will be in paid in RSUs that vest ratably on the
first, second and third anniversaries of the initial cash bonus payment, subject
to your continued employment with the Companies on the applicable anniversary
(except to the extent otherwise provided in the applicable award agreement).

 

In order to receive your Annual Bonuses, you must execute Annual Bonus award
agreements in forms no less favorable to you than the agreements under which
corresponding annual bonuses are granted to other senior executives of the
Companies, and your awards will be subject to the terms and conditions of such
agreements.

4.     Medical, Dental, Vision

   You will continue to participate in the medical, dental and vision plans that
are made available to senior executives of the Companies generally, in each case
on terms and conditions no less favorable to you than to other senior executives
of the Companies generally.

5.     Other

  

In lieu of any relocation benefits, any car allowance and any reimbursement of
legal fees incurred by you in connection with your Offer Letter, you were paid a
cash lump sum of $250,000 (the “Relocation Bonus”) on the first regular payroll
date in March 2016.

 

You will continue to participate in all other benefit and perquisite
arrangements that are made available to senior executives of the Companies
generally (excluding the aforementioned relocation benefits and car allowance),
in each case on terms and conditions no less favorable to you than to other
senior executives of the Companies generally.

 

2



--------------------------------------------------------------------------------

6.     401(k) Plan

   You will continue to participate in the 401(k) plan that is made available to
senior executives of the Companies generally, in each case on terms and
conditions no less favorable to you than to other senior executives of the
Companies generally.

7.     Sign-on Bonuses

  

On the first regular payroll date in March 2016, SC paid you a one-time cash
payment (the “Cash Sign-on Bonus”) of $1,221,555.37.

 

On December 16, 2015, Holdings awarded you 85,367 RSUs (the “Sign-on RSU
Award”), which RSUs will vest in equal portions on each of the first three
anniversaries of December 16, 2015, and are subject to the terms and conditions
of a Restricted Stock Unit Award Agreement that you signed previously.

8.     Termination other than for Cause or Disability

  

In the event that either of the Companies terminates your employment other than
for Cause1 or Disability2, you will receive (subject only to the release
condition and claw-back obligations described below):

 

(a) 225% of your annual base salary, such sum to be paid in cash on the 65th day
following the date (the “Termination Date”) that your employment terminated;

 

(b) if you so elect under the provisions of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), a lump sum cash payment equal to 12 months of
company-paid healthcare coverage for you and your dependents, to be paid on the
65th day following the Termination Date;

 

(c) full vesting, as of the Termination Date, of your Sign-On RSU Award; and

 

(d) payout, in a lump sum in cash, of $330,000, if the Termination Date occurs
prior to payment of your Annual Bonus for the work you perform in 2016 (and you
do not receive any such Annual Bonus payment), such payout to be made on the
65th day following the Termination Date.

 

The foregoing benefits are conditioned on your signing within 45 days after the

 

1  For purposes of this letter agreement, “Cause” means your: (i) willful
dishonesty; (ii) embezzlement, fraud, crime of dishonesty or other willful
misconduct that, in each case, constitutes a felony; (iii) willful and
unauthorized disclosure of material confidential information of the Companies or
any of their affiliates; (iv) willful failure to obey a material lawful
directive that is appropriate to your position from the CEO or from either of
the Companies’ Boards of Directors; (v) willful and material breach of any
employment or similar agreement with the Companies or any of their affiliates;
(vi) willful and material breach of the Companies’ material policies and
procedures; (vii) willful and material breach of any rule, regulation or law to
which you or the Company is subject; or (viii) willful failure (except in the
event of your Disability) or refusal to substantially perform your material
obligations to the Companies or any of their affiliates.

2  For purposes of this letter agreement, “Disability” means that you have
become entitled to long-term disability benefits under SC’s Executive Disability
Plan or long-term disability plan.

 

3



--------------------------------------------------------------------------------

   Termination Date, and not timely revoking, a release of claims in
substantially the form attached as Exhibit A to this letter agreement, which
release of claims shall also be deemed to satisfy any requirement for a release
of claims as a condition for receiving benefits under any other Company
Arrangement.

9.     With Good Reason

   In the event you terminate your employment with Good Reason3, you will have
the same entitlements as provided in Section 8 above in the case of a
termination not for Cause, subject to the same mutual release requirement.

10.   Death or Disability

   You will be entitled to participate in the SC’s life and disability insurance
plans subject to and on the same terms and conditions as the Companies’ other
senior executives. SC will also purchase for you supplemental disability
insurance coverage that will, combined with your other disability benefits, pay
you, until you reach age 65, an annualized amount equal to 60% of your
annualized base salary.

11.   Any Termination (including Cause/ Voluntary)

  

Upon any termination of your employment hereunder, you shall be entitled to
prompt payment or provision of the following benefits:

 

(a) base salary through the Termination Date; and

 

(b) other or additional benefits (other than benefits that are duplicative of
the benefits provided under other provisions of this letter agreement) in
accordance with the then-applicable terms of any applicable plan, program,
agreement, corporate governance document or other arrangement of either of the
Companies or of any of their affiliates (collectively, “Company Arrangements”).

The effectiveness of this letter agreement is contingent on approval of this
compensation package by the Compensation Committee of the Board of Holdings.
Other than the contingency described in this paragraph, this letter agreement is
otherwise unconditional, provided that it is understood that certain elements of
the compensation described herein will be subject to the terms and conditions of
the applicable award agreements and of this letter agreement.

This letter agreement is subject to the covenants and agreements of Exhibit B
hereto, which is hereby incorporated by reference as if fully set forth herein.
In return for your employment and the compensation described in this letter
agreement, you agree to be bound by the terms, conditions and covenants of
Exhibit B.

 

 

3  For purposes of this letter agreement, “Good Reason” means the occurrence of
any of the following events without your prior written consent: (i) any
significant diminution in your duties, authorities, titles or offices; (ii) any
change in the reporting structure so that you report to someone other than those
identified in Section 1 of this letter agreement; (iii) any relocation of your
own principal place of employment to a location more than 30 miles from Dallas,
Texas; or (iv) any material breach by the Companies or any of their affiliates
of any material obligation to you. No termination shall be effective as a
termination with Good Reason unless (x) you give written notice to the
Companies, within 60 days after first learning of the event(s) that constitute
Good Reason, describing such event(s) in reasonable detail and requesting cure,
(y) such event(s) are not fully cured within 30 days after you give such notice
and (z) you terminate your employment within 60 days after the cure period
expires.

 

4



--------------------------------------------------------------------------------

All awards of RSUs will be subject to the terms of the Santander Consumer USA
Holdings Inc. Omnibus Incentive Plan (of which you have been provided a copy),
to the extent that such Plan is consistent with the terms of this letter
agreement. Further, the compensation described above is subject to any clawback
or similar compensation recovery policy that either of the Companies is required
to adopt, or comply with, under: the Capital Requirements Directive IV of the
European Union; the Dodd-Frank Wall Street Reform and Consumer Protection Act;
any rules or regulations issued by the Securities and Exchange Commission or by
any national securities exchange in the United States on which Holdings
securities are listed; or by any other applicable law or governmental
regulation. Upon vesting, all of your RSUs and other awards will be wholly
non-forfeitable, except as provided in the immediately preceding sentence and
the terms of the applicable award agreements.

If, on or before December 16, 2016, you voluntarily terminate your employment
without Good Reason and not due to your death or Disability, or SC terminates
your employment for Cause, you must repay SC the full amount of the Cash Sign-on
Bonus. If, on or before December 16, 2016, you voluntarily terminate your
employment other than due to your death or Disability, or SC terminates your
employment for Cause, you must repay SC the full amount of the Relocation Bonus.
To the extent permitted by applicable state law, you authorize SC to retain the
amount that you owe SC under this paragraph from any and all compensation
otherwise payable to you at the time of termination, including, but not limited
to, unpaid wages, bonuses, commissions, accrued and unused PTO or other leave
and any severance payment to which you are entitled. To the extent that the
amount owed is greater than this amount retained, or if no such earnings or
severance payments are owed, you must remit this amount directly to SC within 30
days. You understand that if you fail to remit payment in full within the 30-day
period, SC has the right to charge interest on the amount owed at the maximum
rate allowed by law. You also understand that you will be responsible for any
costs, fees or expenses (including attorney fees) incurred by SC related to any
and all collection efforts. Similarly, if the Companies or any of their
affiliates fail to make any payment, or provide any benefit, due to you within
30 days after it becomes due, SC will be responsible for any costs, fees or
expenses (including attorney fees) incurred by you relating to any and all
collection efforts.

This letter agreement, and the arrangements described in it, are intended to
comply with, or be exempt from, Internal Revenue Code Section 409A (“409A”).
This letter agreement, and the arrangements described in it, will be
administered in accordance with this intent. Any payments provided under this
letter agreement to be made upon a termination of service that constitute
deferred compensation subject to 409A shall only be made if such termination of
service constitutes a “separation from service” under 409A. Notwithstanding
anything in the letter agreement or elsewhere to the contrary, you will have no
duties or responsibilities after the Termination Date that would be inconsistent
with your having a “separation from service” under 409A on or before the
Termination Date. Each installment payment provided under this letter agreement
or otherwise will be treated as a separate identified payment for purposes of
409A. If you are a “specified employee” under 409A at the time of your
separation from service, any payments to be made upon a separation from service
that constitute deferred compensation subject to Section 409A and that are
scheduled to be made within six months following your separation date will be
delayed, without interest, and paid in a lump sum on the of the first payroll
date to occur after the earlier of the six-month anniversary of your separation
from service and the date of your death, and any payments otherwise scheduled to
be made thereafter will be made in accordance with their original schedule.

 

5



--------------------------------------------------------------------------------

In the event of any termination of your employment, you will have no obligation
to seek other employment or otherwise mitigate the obligations of the Companies
under this letter agreement or otherwise, and there will be no offset against
amounts or benefits due to you under this letter agreement for any remuneration
or other benefit earned or received by you after such termination.

You will at all times be entitled to the rights and protections currently
provided under Article X of Holding’s Second Amended and Restated Certificate of
Incorporation (of which you have been provided a copy).

All disputes and claims arising under or relating to this letter agreement, any
other Company Arrangement, your employment with the Companies or the termination
of such employment, will (except to the extent otherwise provided in Paragraph I
of Exhibit B) be submitted to and resolved by arbitration according to the terms
of SC’s Arbitration Policy, a copy of which is attached as Exhibit C hereto,
provided that the arbitration will be conducted by a single arbitrator under the
Commercial Arbitration Rules (and not the Employment Dispute Rules) of the
American Arbitration Association, and that the arbitrator will have no
jurisdiction to disregard any of the terms expressly set forth in this letter
agreement.

Each of the Companies represents and warrants that (i) it is fully authorized,
by action of any person or body whose action is required, to enter into this
letter agreement and to perform its obligations under it, (ii) the execution,
delivery and performance of this letter agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement,
arrangement, plan or corporate governance document to which either Company is a
party or by which either Company is bound and (iii) upon the execution and
delivery of this letter agreement by the parties hereto, this letter agreement
shall be a valid and binding obligation of the Companies, enforceable against
them in accordance with its terms, except to the extent that enforceability may
be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

The Companies consider all information related to associate compensation to be
private and confidential. The Companies are “at-will” employers, meaning that
either you or the Companies may terminate your employment relationship at any
time in your or their sole discretion and without cause. Neither this letter nor
any other communication by a representative of the management of the Companies
other than in writing and signed by the CEO can vary this policy or create a
contract of permanent employment for a specified period of time.

This letter agreement constitutes the entire agreement between you and the
Companies with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral (including any term sheet)
with respect to the subject matter hereof, including the Offer Letter. No
provision of this letter agreement may be amended, nor may application of any of
its provisions be waived, without the prior written consent of the party
affected, and no such consent shall be effective unless it specifically
identifies the provision(s) of this letter agreement that are being amended or
waived. In the event of your death or a judicial

 

6



--------------------------------------------------------------------------------

determination of your incompetence, references in this letter agreement to you
shall be deemed, where appropriate, to refer to your heirs, beneficiaries,
estate, executor(s) or other legal representative(s). There will be no
contractual or similar restrictions on your post-employment activities other
than those set forth in Exhibit B. In the event of any conflict between the
provisions of this letter agreement and the provisions of any other Company
Arrangement, the provisions of this letter agreement will, to the extent more
favorable to you, control. This letter agreement may be executed in
counterparts, which together will constitute one and the same agreement.
Signatures delivered by facsimile (including, without limitation, by “pdf”) will
be deemed effective for all purposes.

Sincerely,

Santander Consumer USA Inc.

 

By:  

/s/ Lisa VanRoekel

Name:   Lisa VanRoekel Title:   Chief Human Resources Officer Date:   December
1, 2016

Your signature below represents your acceptance of this letter agreement and
that you understand and agree to the above conditions.

Ismail Dawood

 

By:  

/s/ Ismail Dawood

Date:   December 1, 2016

 

7



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims (the “Agreement”) is between ISMAIL DAWOOD
(“you”), Santander Consumer USA Inc., and Santander Consumer USA Holdings, Inc.
(collectively, “SC”).

1. Separation Benefits. In consideration for your signing and not timely
revoking this Agreement, you will be entitled to the benefits described in
Section 8 of your letter agreement with SC dated December 1, 2016 (“Letter
Agreement”), which are conditioned on your signing and not timely revoking this
Agreement. If you sign and do not timely revoke this Agreement, you will be
deemed to have satisfied any and all requirements for executing any release or
other separation document that might otherwise be required as a condition for
receiving benefits under any “Company Arrangement” (as defined in the Letter
Agreement).

2. Your Release of Claims.

(a) In consideration for the benefits under the Letter Agreement described in
Section 1 of this Agreement, you agree, on behalf of yourself and your
successors and assigns (together, the “Releasing Parties”), to release and
forever discharge SC and their subsidiaries, parent and affiliated companies,
employees, officers and directors, and their respective assigns (together, the
“SC Releasees”), from any and all manner of claims, debts, demands, damages,
liabilities and causes of action, whether known or unknown, from the beginning
of time, relating to or arising out of the employment relationship or the
termination of said relationship (collectively, the “Released Claims”)
including, but not limited to, causes of action for libel, slander, breach of
contract, impairment of economic opportunity, intentional infliction of
emotional distress or any other tort, or claims under federal, state, or local
constitutions, statutes, regulations, ordinances or common law, including, but
not limited to, the Employee Retirement Income Security Act of 1974; the Civil
Rights Acts of 1866, 1871, 1964 and 1991; the Age Discrimination in Employment
Act of 1967; the Rehabilitation Act of 1973; the Equal Pay Act of 1963; and the
Americans with Disabilities Act of 1990.

You understand that the claims released under this Section 2(a) will also
include any and all Released Claims that any of the Releasing Parties have or
may have had under the Age Discrimination in Employment Act, including the Older
Workers Benefit Protection Act, on or before the Effective Date, as that term is
defined in below. You acknowledge that the consideration for this waiver is in
addition to any other payment to which you may be entitled and that you are not
and would not be entitled to the benefits described in Section 1 of this
Agreement if you do not execute this Agreement.

(b) Notwithstanding the foregoing, the release granted under Section 2(a)
specifically excludes:

(i) any rights to unemployment or disability benefits pursuant to the terms of
applicable law;

 

1



--------------------------------------------------------------------------------

(ii) any rights that any of the Releasing Parties have as a holder of securities
issued by of any of the SC Releasees;

(iii) any rights based on any violation of any federal, state or local statutory
and/or public policy entitlement that, by applicable law, may not be waived;

(iv) any rights that arise under, or are preserved by, the termination
provisions of the Letter Agreement;

(v) any rights to indemnification, advancement or contribution; and

(vi) any claim that is based on any act or omission that occurs after the date
the you deliver your signature on this Agreement to SC.

(c) In addition to the foregoing, nothing in this Agreement will prevent or
prohibit you from filing a claim with a government agency, such as the U.S.
Equal Employment Opportunity Commission, that is responsible for enforcing a law
on behalf of the government. However, you understand that you are waiving and
releasing all claims for monetary damages and any other form of personal relief
through any such claim.

(d) You understand that you have been given a period of at least 21 days to
consider this Agreement. If you decide to sign this Agreement before the 21-day
consideration period ends, then you are doing so knowingly and voluntarily,
under no pressure from SC.

(e) You understand that you have the right to revoke this Agreement within seven
calendar days after the date you sign it and deliver your signature to SC, by
providing written notice of your revocation to General Counsel, Santander
Consumer USA Inc., 1601 Elm Street, Suite 800, Dallas, Texas 75201,
214-615-3911. If your written notice of revocation is not actually received by
SC before the close of business (i.e., 5:00 p.m., CST) on the seventh
(7th) calendar day following the day you signs this Agreement and deliver your
signature to SC, then there will be no revocation and this Agreement will become
fully effective and enforceable. If you revoke this Agreement in accordance with
this Section 2(f), you will not be entitled to receive the benefits under the
Letter Agreement that are described in Section 1 above. This Agreement will
become effective and enforceable on the first business day following the
expiration of the seven-day revocation period (the “Effective Date”), provided
you have not revoked it in accordance to this Section 2(f).

(f) You acknowledge that this Agreement is written in a manner designed to be
understood by you and that you have read it carefully and understands its terms.
You understand and acknowledge that you have been advised by SC to consult with
the attorney(s) of your choice prior to signing this Agreement. After having
consulted with your attorney(s) (or declining SC’s advice to seek such
consultation), you represent that you understand the release and you are
voluntarily entering into it of your own free will. You represent and agree that
SC has made no representations to you regarding this release other than those
contained in this Agreement and in the Letter Agreement.

 

2



--------------------------------------------------------------------------------

3. No Admission. Nothing contained in this Agreement constitutes an admission of
liability by SC or you concerning any aspect of your employment with or
separation from SC.

4. Confidentiality. You acknowledge that, during the course of the employment
relationship, you were privy to confidential and proprietary business
information belonging to SC, the unauthorized disclosure of which could cause
serious and irreparable injury to SC and its affiliates. You agree to hold and
safeguard the confidential information in trust for SC, its successors and
assigns, and agree that you will not, at any time, misappropriate, use for your
own advantage, disclose or otherwise make available to anyone who is not an
officer of SC, for any reason, any of the confidential information, regardless
of whether the confidential information was developed or prepared by you or
others. You agree not to remove any writings containing confidential information
from SC’s premises or possession without SC’s express written consent. You agree
to promptly return to SC all confidential information in your possession or
under your control (whether in original, copy, or disk form). Before disclosing
any confidential information under compulsion of legal process, you agree to
promptly give notice to SC of the fact that you have been served with legal
process pursuant to which the disclosure of confidential information may be
requested. To the extent reasonably practicable, such notice must be given
within sufficient time to permit SC to intervene in the matter or to take such
other actions as may be necessary or appropriate to protect its interests in it
confidential information. Notwithstanding the forgoing, nothing in this
Agreement or elsewhere will prohibit or restrict you from (a) retaining and
using appropriately (x) documents and information relating to your personal
entitlements and obligations or (y) copies of your rolodex (and electronic
equivalents); (b) making truthful statements, and disclosing documents and
information, (i) when compelled by law, court order, subpoena or the like,
(ii) when requested by any governmental or self-governing organization or body,
or (iii) as reasonably necessary in connection with enforcing or defending your
rights under this Agreement, the Letter Agreement, or otherwise; or (c) making
disclosures in confidence to an attorney or other professional adviser for the
purpose of securing professional advice.

5. Cooperation. Subject to prompt payment (or reimbursement) by SC of any costs
and expenses that you reasonably incur, and upon reasonable request by SC, you
agree to cooperate with SC and its counsel with respect to any matter (including
litigation, investigation or governmental proceeding) that relates to matters
with which you were involved during the term of your employment with SC. Such
cooperation may include appearing from time to time at the offices of SC or SC’s
counsel for conferences and interviews and in general providing SC and its
counsel with the benefit of your knowledge with respect to any such matter.

6. Litigation. Except as provided above, you agree that (i) you shall not
communicate with anyone (other than your own attorneys) — except in connection
with performing your duties under this Agreement, as required by law, or in
connection with defending your own rights and interests — concerning the facts
or subject matter of any pending or potential investigation, litigation, or
regulatory or administrative proceeding involving SC or any of its affiliated
companies, other than any litigation or other proceeding in which you are a
party-in-opposition, without giving prior notice to SC or SC’s General Counsel;
and (ii) in the event that any other party to any such litigation or proceeding
attempts to obtain information or documents from you with respect to matters
relating to such litigation or other proceeding, you shall promptly notify SC’s
General Counsel before providing such information or documents.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement or elsewhere to the contrary, you may
report any violation of federal law or regulation to any governmental department
or agency and otherwise make any disclosure protected by any applicable
whistleblower law or statute.

7. Confidentiality of Release. This Agreement and the terms hereof are
confidential. You agree not to disclose this Agreement or its provisions to any
person other than your attorney or tax advisor, or as provided above.

8. Rights upon Breach. For breach of any provision of this Agreement, the
parties will have such rights and remedies as are customarily available at law
or in equity subject to Sections 9 and 11 below. In any dispute concerning the
provisions of Sections 2 through 18 of this Agreement, the party that
substantially prevails will be entitled to prompt payment (or reimbursement) of
any and all costs and expenses (including, without limitation any attorney fees)
that it reasonably incurred in connection with such dispute.

9. Injunctive Relief. You agree that if you breach Section 5, 6, 7, or 8 of this
Agreement, SC may, in addition to other rights and remedies it may have and
notwithstanding anything in this Agreement or elsewhere to the contrary, seek
temporary or permanent injunctive relief or other equitable remedy for such
breach in a court of competent jurisdiction.

10. Ineligibility for Future Employment. You agree that you will not seek
re-employment with SC or any of its affiliates. You further agree that this
agreement will constitute a legitimate, non-discriminatory basis for declining
to hire you or, if you have already been hired, for terminating your employment.

11. TEXAS LAW AND JURISDICTION. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PROVISIONS THEREOF. SC AND YOU AGREE TO SUBMIT ANY ACTION TO
ENFORCE THIS AGREEMENT AND ANY OTHER ACTION ARISING OUT OF OR RELATED TO YOUR
EMPLOYMENT WITH SC, OTHER THAN AN ACTION FOR INJUNCTIVE RELIEF UNDER SECTION 9
OF THIS AGREEMENT, TO BINDING ARBITRATION UNDER THE LETTER AGREEMENT AND THE
ARBITRATION POLICY SET OUT IN EXHIBIT D TO THE LETTER AGREEMENT.

12. Advice of Counsel. You are herein advised to discuss this Agreement with an
attorney of your choice before signing it.

13. Entire Agreement. This Agreement, and the rights preserved under it,
represent the full understanding between you, Holdings, and SC concerning your
separation from employment. There will be no contractual or similar restrictions
on your post-employment activities other than those expressly set forth in this
Agreement and the Letter Agreement (including Exhibit C to the Letter
Agreement).

14. Void Provisions. If any provision of this Agreement is found by an
arbitrator, a court or other tribunal of competent jurisdiction to be partially
or wholly invalid or unenforceable, the remainder of this Agreement will be
enforceable and binding on the parties,

 

4



--------------------------------------------------------------------------------

and the invalid or unenforceable provision will be modified or restricted to the
extent and in the manner necessary to render the same valid and enforceable. If
such provision cannot under any circumstance be so modified or restricted, it
will be excised from this Agreement without affecting the validity or
enforceability of any of the remaining provisions. The parties agree that any
such modification, restriction or excision may be accomplished by their mutual
written agreement, or alternatively, by disposition of a court or other
tribunal.

15. Headings. The headings of the sections in this Agreement are included solely
for convenience. If the headings and the text of this Agreement conflict, the
text will control.

16. Construction. Each party has participated in negotiating and drafting this
Agreement, so if any ambiguity or question of intent arises, this Agreement is
to be construed as if the Parties had drafted it jointly, as opposed to being
construed against a party because it was responsible for drafting one or more
provisions of this Agreement.

17. Miscellaneous. The provisions of the Letter Agreement relating to amendments
and waivers, SC’s representations, successors, counterparts, and delivery of
signatures will be deemed incorporated into this Agreement as if set forth fully
in it, except that references in them to the “letter agreement” will be deemed
to be references to this Agreement.

 

 

Ismail Dawood Date:   SANTANDER CONSUMER USA INC. By:  

 

Name:   Title:   Date:   SANTANDER CONSUMER USA HOLDINGS, INC. By:  

 

Name:   Title:   Date:  

 

5



--------------------------------------------------------------------------------

Exhibit B

A. Non-Competition. You agree this employment with Santander Consumer USA Inc.
and Santander Consumer USA Holdings Inc. (collectively, “SC”) is on an exclusive
basis and that, while employed by SC, you shall not engage in any other business
activity that conflicts with your duties and obligations (including your
commitment of time) under this Agreement. You agree that, during the Non-Compete
Period (defined below), you shall not, without the express written approval of
SC, directly or indirectly engage in or participate as an owner, partner,
stockholder, officer, employee, director, agent of or consultant for any SC
Competitor (defined below), and you shall perform no services for any SC
Competitor similar to the services you performed for SC; provided, however, that
this provision will not prevent you from investing as less than a 1% stockholder
in the securities of any company listed on a national securities exchange or
quoted on an automated quotation system, provided that, during your employment
with SC, such investments are made in compliance with SC’s Business Conduct
Statement as in effect from time to time. The “Non-Compete Period” is the period
from the execution of this Agreement until 12 months after your separation of
employment from SC for any reason. An “SC Competitor” is any business entity
that engages in direct or indirect automobile financing, or in any other
significant business that SC develops as part of its business activities during
your employment, and that competes with SC. You agree that this non-compete
covenant is ancillary to an otherwise enforceable agreement, including, but not
limited to, the confidentiality covenant in Paragraph B below and the
compensation described in your offer letter.

B. Confidential Information. You agree that, during your employment with SC (the
“Term”) and at any time thereafter, (i) you shall not (a) use, or disclose to
any third party, any Confidential Information (defined below) for any purpose
other than the duly-authorized business of SC conducted in the course of your
employment at SC; and (ii) you shall comply with any and all confidentiality
obligations of SC to a third party that you know about, whether arising under a
written agreement or otherwise. As used in this Exhibit B, “Confidential
Information” means confidential or proprietary business information,
technological information, intellectual property, trade secrets and other
information belonging to SC or any of its affiliated companies or relating to
SC’s business, technology, customers, clients or vendors, including, without
limitation, any written (including electronic form) or oral communication
incorporating Confidential Information in any way. Information will not be
deemed Confidential Information that (a) is or becomes generally available to
the public other than as a result of disclosure by you or at your direction or
by any other person who directly or indirectly receives such information from
you, or (b) is or becomes available to you on a non-confidential basis from a
source that is entitled to disclose it to you. Nothing in this Exhibit B or
elsewhere will prohibit you from making truthful statements, or using or
disclosing documents and information, (i) when required by law, court order,
subpoena or the like, (ii) when requested by any governmental or self-governing
organization or body, (iii) as reasonably necessary in connection with enforcing
or defending your rights under any written plan, program or agreement of SC, or
(iv) in connection with performing services for SC in good faith.

C. No Employee Solicitation. You agree that, during your employment at SC and
for one year thereafter, you shall not, directly or indirectly, engage, employ
or solicit the employment or consulting services of any person who, to your
knowledge, is at that time or had been at any time during the six months prior
to the time of such action, an employee, consultant, or independent contractor
of SC or any of its affiliated companies.



--------------------------------------------------------------------------------

D. Non-Solicitation of Others. You agree that during the Non-Compete Period, you
shall not, either directly or indirectly through others:

(a) solicit, divert, interfere with, appropriate, or do business with, or
attempt to solicit, divert, interfere with, appropriate, or do business with,
any customer for whom SC provided goods or services during the Non-Compete
Period or any person or entity that you know was a prospective customer of SC as
of your termination from employment, or

(b) encourage any customer, dealer, manufacturer, lender, client, supplier, or
person or entity for whom the Company provided goods or services within 12
months prior to your separation of employment to reduce the level or amount of
business such person or entity conducts with SC,

in each case, for purposes of providing good or services that relate to direct
or indirect automobile financing or any other business that SC develops as part
of its business activities during your employment.

E. SC Ownership. Any and all material eligible for copyright or trademark
protection and any and all inventions, discoveries, ideas, processes and
programs, whether or not patentable, in any case solely or jointly conceived,
developed or discovered by you during your employment with SC and that are
related to your position and inherent duties and that may be directly or
indirectly useful in the business of SC will be the sole property of SC. Any
works of authorship or other materials that are related to your position and
inherent duties and that may be directly or indirectly useful in the business of
SC will be works-made-for-hire pursuant to 17 U.S.C., Section 201 (the Copyright
Act). SC will be deemed the sole owner throughout the universe of any and all
rights of every nature in and to such works (including, without limitation, any
copyrights, patents, trademarks and trade secrets), whether such rights are now
known or hereafter defined or discovered, with the right to use the works in
perpetuity in any manner SC determines in its sole discretion without any
further payment to you. If, for any reason, any of such results and proceeds are
not legally deemed a work-made-for-hire and/or there are any rights in such
results and proceeds that do not accrue to SC, then you hereby irrevocably
assign and agree to assign any and all of your rights, title and interest
thereto, including, without limitation, any and all copyrights, patents,
trademarks, trade secrets, and/or other rights of every nature in the work,
whether known or hereafter defined or discovered, and SC will have the right to
use the work in perpetuity in any manner SC determines in its sole discretion
without any further payment to you. You shall, upon reasonable request from SC
from time to time, do any and all things useful or desirable to document SC’s
rights in any such results and proceeds. If your are unavailable or unwilling to
execute such documents, you hereby irrevocably designate SC’s General Counsel or
the General Counsel’s designee as your attorney-in-fact with the power to
execute such documents on your behalf. To the extent you have any rights in the
results and proceeds of your services under this agreement that cannot be
assigned as described above, you unconditionally and irrevocably waive the
enforcement of such rights. This Paragraph E is subject to, and does not limit,
restrict, or constitute a waiver by SC or any of its affiliated companies of any
ownership rights to which SC or any of its affiliated companies may be entitled
by operation of law by virtue of being the employer of you.



--------------------------------------------------------------------------------

F. Litigation. You agree that (i) you shall not communicate with anyone (other
than your own attorneys), except in connection with the good-faith performance
of your duties for SC or as required by law, with respect to the subject matter
of any pending or potential investigation, litigation, or regulatory or
administrative proceeding involving SC or any of its affiliated companies, other
than any investigation, litigation or other proceeding in which you are an
interested party, without giving prior notice to SC or SC’s General Counsel; and
(ii) in the event that any other party attempts to obtain information or
documents from you with respect to matters possibly related to such litigation
or other proceeding, you shall promptly notify SC’s General Counsel before
providing such information or documents. Notwithstanding the foregoing, you may
report any violation of federal law or regulation to any department or agency of
the federal government or otherwise make any disclosure protected by any federal
whistleblower law or statute, and you may make statements and disclosures
authorized under Paragraph B of this Exhibit B.

G. Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in any form,
obtained or prepared by or for you and utilized by you in the course of
employment with SC or any of its affiliated companies, will remain the exclusive
property of SC. In the event of the termination of your employment for any
reason, SC reserves the right, to the extent permitted by law and in addition to
any other remedy SC may have, to deduct from any monies otherwise payable to you
the following: (i) all amounts due as a debt by you to SC or any of its
affiliated companies at the time of or subsequent to the termination of your
employment with SC, and (ii) the value of SC property that you retain in your
possession (and do not otherwise return) after the termination of your
employment with SC. In the event that the law of any state or other jurisdiction
requires the consent of any employee for such deductions, this agreement will
serve as such consent. However, nothing in this Exhibit B or elsewhere will
prohibit or restrict you from retaining, and using in a manner not otherwise
inconsistent with this Agreement, (i) documents and information relating to your
personal entitlements and obligations, and (ii) copies of your rolodex (and
electronic equivalents).

H. Non-Disparagement. You agree that, during your employment and at any time
thereafter, you shall not, in any communications with the press or other media
or any customer, dealer, manufacturer, lender, client or supplier of SC, or any
of its affiliated companies, criticize, ridicule or make any statement that
disparages or is derogatory of SC or any of its affiliated companies or any of
their respective directors or officers.

I. Injunctive Relief. You acknowledge and agree that any violation of Paragraphs
A through H of this Exhibit B will result in irreparable damage to SC, and,
accordingly, SC shall be entitled to obtain in a court of law injunctive relief
and other equitable relief for any breach or threatened breach of such sections,
in addition to any other remedies available to SC.

J. Survival; Modification of Terms. Your obligations under this Exhibit B will
remain in force and effect for the entire period provided in it notwithstanding
the termination of your employment for any reason. You and SC agree that the
restrictions and remedies contained in this Exhibit B are reasonable and that it
is your intention and the intention of SC that such restrictions and remedies
will be enforceable to the full extent permissible by law. If a court of
competent jurisdiction finds that any such restriction or remedy is
unenforceable but would be



--------------------------------------------------------------------------------

enforceable if some part were deleted or the time period, scope, or area of
application reduced, then such restriction or remedy will apply with the
modification necessary to make it enforceable.

 

SC: SANTANDER CONSUMER USA INC. and SANTANDER CONSUMER USA HOLDINGS INC. By:  

/s/ Lisa VanRoekel

  Lisa VanRoekel,   Chief Human Resources Officer EMPLOYEE:

/s/ Ismail Dawood

Ismail Dawood



--------------------------------------------------------------------------------

EXHIBIT C

ARBITRATION POLICY